Citation Nr: 0014113	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  95-37 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Whether, for compensation purposes, a jaw disorder (including 
temporomandibular joint syndrome) is the result of the 
veteran's own willful misconduct.

WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1980 to 
December 1982.

This case was previously before the Board of Veterans' 
Appeals (Board) in February 1997 and September 1998, on which 
occasions it was remanded for additional development.  
Subsequent to the Board's September 1998 remand, the Regional 
Office (RO), in a rating decision of October 1998, granted 
service connection for headaches, and assigned a 10 percent 
evaluation, effective from October 28, 1992.  The case is 
now, once more, before the Board for appellate review.  


FINDING OF FACT

The veteran's chronic jaw disability, to the extent that it 
exists, is as likely as not the result of trauma incurred on 
two separate occasions in August 1980, while in service, at 
which time the veteran struck his head on a wall, and was 
involved in a motor vehicle accident.


CONCLUSION OF LAW

The veteran's jaw disability, to the extent that it exists, 
is not the result of willful misconduct for compensation 
purposes.  38 U.S.C.A. § 105 (West 1991& Supp. 1999); 
38 C.F.R. §§ 3.1(m)(n), 3.102, 3.301 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records disclose that, on August 5, 1980, the 
veteran was brought to the emergency room at a service 
hospital via military ambulance with a chief complaint of 
trauma to the head.  Physical examination revealed the 
presence of a linear laceration to the forehead, as well as a 
chipped left upper incisor.  The clinical assessment was 
laceration of the forehead.  

On August 18, 1980, the veteran was once again brought to the 
emergency room via ambulance following a motor vehicle 
accident in which he sustained a laceration to his bottom 
lip.  Physical examination revealed a through-and-through 
laceration from the inside to the outside of the lip. 

In a service medical care report-third party liability 
notification dated in late August 1980, it was noted that the 
veteran had been involved in a motor vehicle accident at the 
south gate of the base on August 16, 1980, at which time he 
sustained a laceration to the bottom lip.  There was no 
evidence of drug or alcohol usage during either incident.  

In mid-March 1981, the veteran was seen in the emergency room 
for a contusion of his left eyelid following a "trip and 
fall" incident, during the course of which the veteran struck 
his left eye on a dresser.  The clinical assessment was 
conjunctival hemorrhage; contusion of the left eyelid.

In early April 1982, the veteran was seen for a complaint of 
head trauma and laceration of the scalp.  Reportedly, the 
veteran was intoxicated, and became involved in a fight, 
during the course of which he was struck on his left nose 
with a fist, striking his head and posterior scalp on the 
concrete.  On physical examination, there was some evidence 
of right mandibular tenderness, though without fracture.  
There was a 2-inch laceration in the area of the posterior 
right scalp, and evidence of decreased flow in the veteran's 
left nostril.  The clinical assessment was scalp laceration; 
sprain of the right mandible; and fracture of the nose.

At the time of the veteran's service separation examination 
in December 1982, he voiced no complaints regarding his jaw.  
Clinical assessment of the veteran's head and face, including 
his mouth and throat, was within normal limits, and no 
pertinent diagnosis was noted.

In December 1992, a Department of Veterans Affairs (VA) 
compensation and pension examination was accomplished.  At 
the time of examination, the veteran gave a history of head 
injury approximately 10 years previously, at which time his 
head forcibly struck a concrete wall, resulting in 
significant laceration.  Additionally noted was a prior 
history of an automobile accident, during the course of which 
the veteran's face struck the dashboard of the car in which 
he was riding, resulting in a through-and-through laceration 
of his lower lip.  

On physical examination, the veteran's teeth were in good 
repair.  There was some residual reaction in the nasal cavity 
bilaterally, and the veteran volunteered a history of a 
recent septal nasoplasty.  At the time of examination, both 
of the veteran's nasal passages were patent, and no pertinent 
diagnosis was noted.  

In a VA Administrative Decision dated in March 1994, it was 
noted that injuries sustained by the veteran on April 9, 
1982, during the course of an altercation, were due to his 
willful misconduct, and did not occur in the line of duty.  

A VA outpatient treatment record dated in November 1995 is to 
the effect that the veteran was seen at that time following 
an assault.  Physical examination revealed the presence of 
multiple bruises of the veteran's face and neck.  
Additionally noted were problems with right-sided chest pain 
secondary to trauma.  The clinical assessment was contusions 
of face and neck. 

In December 1997, a VA dental examination was accomplished.  
At the time of examination, the veteran stated that, on 
August 5, 1980, he had run into the wall of a barracks, 
chipping one of his teeth, and lacerating his forehead.  
Later that same month, specifically on August 18, 1980, he 
was a passenger in a motor vehicle which was involved in an 
accident, traumatizing the same tooth, and causing a 
through-and-through laceration of his lower lip.  Reportedly, 
in April 1982, the veteran was involved in an altercation 
(which he was somewhat reluctant to discuss), at the time of 
which he was inebriated, and, as a result, did not remember 
what happened.  The veteran stated that, in late August 1996, 
he fell face down out of bed, suffering facial abrasions, and 
loosening his two front teeth.  In none of the incidents in 
question was there any mention of temporomandibular joint 
involvement.

On physical examination, the veteran presented with a 
symmetrical mouth opening, characterized by slight crepitus 
on the left side, but only on demand.  This is to say that 
the veteran was able to open his mouth without crepitus, but 
could make his left temporomandibular joint "pop" when he 
tried.  According to the veteran, "popping" his left 
temporomandibular joint sometimes helped to alleviate his 
headaches.  The veteran voiced no problems regarding his 
right temporomandibular joint.  Examination revealed an open 
to interincisal distance of 46 millimeters without pain, 
accompanied by lateral excursions to both the right and left 
side of 6 millimeters without pain.  At the time of 
evaluation, the veteran displayed an angle Class I bite 
relationship bilaterally.  There was no paresthesia or loss 
of hard or soft tissues, and all of the muscles of 
mastication were normal, with no feeling of pain on 
palpation.

According to the examiner, the veteran reported no difficulty 
in chewing or eating, or of "closed or open lock," and only a 
relatively minor annoyance with left-side crepitus.  Since 
the involvement of the veteran's temporomandibular joints was 
limited, and treatment for temporomandibular joint syndrome 
not documented, the impression of the examiner was one of 
myofacial pain disorder of nonspecific origin.

On subsequent VA dental examination in November 1999, the 
veteran complained of occasional sharp pain on the left side 
of his face/jaw which "shot upward."  The veteran's medical 
and dental records were reviewed, and revealed that, on 
August 5, 1980, the veteran presented to the emergency room 
via military ambulance after having run into a wall.  At that 
time, he was treated for a laceration to his forehead, and it 
was noted that he had chipped his left front incisor.  On 
August 18, 1980, the veteran was involved in a motor vehicle 
accident, following which he received treatment for a 
laceration to his bottom lip.  No apparent complications 
resulting from these incidents were noted in the veteran's 
subsequent records of military service.  When asked to 
comment on any further trauma which he had experienced, the 
veteran stated that he did not wish to discuss those 
incidents.  Medical records indicated that the veteran 
presented for emergency care on March 23, 1981 for a 
contusion to his left eyelid, and that, at that time, he had 
stated that he "tripped over his shoe and hit the dresser 
with his eye."  On April 9, 1982, the veteran presented to 
the emergency room with a head laceration, fractured nose, 
and mandibular tenderness following an altercation.  Records 
indicate he was intoxicated at the time.  On August 29, 1996, 
the veteran presented to a VA dental clinic following a "fall 
out of bed" onto his face, nose, and teeth.  At that time, 
teeth numbers 8 and 9 were reportedly loose, though no 
treatment was required.

During the course of examination, the veteran reiterated his 
complaint of a sharp pain on the left side of his face/jaw 
which radiated or "shot upward," but which "usually went away 
within a few hours."  The veteran additionally commented that 
he could hear "popping" or "cracking" in the joint area, and 
that this "popping" was periodic, and more pronounced when 
worse.  The veteran denied any pain on his right side, and 
stated that the pain on his left side must be associated with 
the inservice trauma which he experienced on August 5 and 
August 18, 1980.  At that time, the veteran reportedly 
"kissed the dashboard" in the automobile in which he was 
riding, and it "killed his tooth and caused a 
through-and-through laceration."  The veteran stated that he 
was able to stretch his mouth open wide, and release the 
tension in his muscles.  He denied any pain in his teeth or 
headache, and stated that he had not sought routine dental 
care due to limited finances. 

On physical examination, there was evidence of crepitus on 
closure on the left side, with only a slightly noticeable 
crepitus on the right side as heard with a stethoscope.  The 
veteran displayed an opening of 48 millimeters interincisal, 
as well as a left lateral excursion of 15 millimeters, and a 
right lateral excursion of 13 millimeters.  There was a 
slight deviation of the mandible to the left on opening, and 
the veteran displayed a Class I occlusion.  The muscles of 
mastication were within normal limits, and there was no pain 
to palpation of the face, neck, or throat.  At the time of 
evaluation, the veteran denied any difficulty with eating or 
chewing.  

Following examination, the examiner commented that the 
veteran showed no limitation of motion on chewing.  Though 
there was evidence of crepitus and left jaw joint pain, this 
did not appear to limit the veteran in any way.  In the 
opinion of the examiner, "any one or a combination" of the 
veteran's multiple inservice accidents could have resulted in 
his current symptomatology.  It was, however, noted that the 
veteran did not seek treatment for temporomandibular joint 
syndrome or any jaw condition while in the military.  
According to the veteran, he never asked about 
temporomandibular joint syndrome until his benefits counselor 
brought it up.  The examiner further commented that the 
veteran's post service traumatic incidents further clouded 
his evaluation, and that, though he had some crepitus, he did 
not appear to have a disability of the temporomandibular 
joint. 

Analysis

At the outset, the Board is of the opinion that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999).  That is, he has 
presented a claim which is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
in order to comply with the duty to assist him mandated by 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  Direct service connection may be granted only 
when a disability was incurred or aggravated in the line of 
duty, and not the result of the veteran's own willful 
misconduct, or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a) (1997).  "In the line of duty" means an injury or 
disease incurred or aggravated during a period of active 
military, naval, or air service, unless such injury or 
disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  Willful 
misconduct means an act involving conscious wrongdoing or 
known prohibited action (malum in se or malum prohibitum).  A 
service department finding that injury, disease, or death was 
not due to misconduct will be binding on the VA unless it is 
patently inconsistent with the facts and the requirements of 
laws administered by the VA.  38 C.F.R. § 3.1(m)(n) (1999).  

As noted above, on a number of occasions during the veteran's 
period of active military service, he sustained various 
injuries to his head.  On two of those occasions, 
specifically, on August 5 and August 18th, 1980, the veteran 
was clearly acting in the line of duty.  However, on another 
of those occasions, April 9, 1982, the veteran's behavior was 
determined not to be in the line of duty.  The question 
therefore becomes whether the veteran's current jaw 
disability, to the extent it exits, may be considered the 
result of the August 1980 incidents, or the April 1982 fight.  

In that regard, the Board notes that the sole evidence of jaw 
symptomatology in service consists of a notation of a sprain 
of the right mandible following the April 1982 altercation 
which was found to be the result of the veteran's willful 
misconduct.  However, following a VA dental examination in 
November 1999, the examiner specifically noted that "any one 
or a combination" of the veteran's multiple inservice 
accidents could have resulted in his current symptomatology.  
While at present, it is clear that the veteran does not 
suffer from temporomandibular joint syndrome, he nonetheless 
experiences certain problems with jaw crepitus and pain, and 
has received a diagnosis of myofacial pain syndrome.  Under 
such circumstances, the Board is of the opinion that there 
exists a "reasonable doubt" as to the issue on appeal, 
specifically, whether the veteran's current jaw 
symptomatology is the result of his own willful misconduct, 
and that such reasonable doubt must be resolved in the 
veteran's favor.  Accordingly, the Board finds that the 
veteran's current jaw disability, to the extent it exists, is 
not the result of his own willful misconduct, and that his 
claim must therefore be granted.


ORDER

The veteran's jaw disability, to the extent it exists, is not 
due to his own willful misconduct for compensation purposes. 



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals



 

